993 A.2d 981 (2010)
120 Conn.App. 836
Mark HEINONEN
v.
James M. MANDRACCHIA et al.
No. 30858.
Appellate Court of Connecticut.
Argued February 17, 2010.
Decided May 4, 2010.
Mark Heinonen, pro se, the appellant (plaintiff).
J. Kevin Golger, for the appellees (defendants).
FLYNN, C.J., and GRUENDEL and WEST, Js.[*]
PER CURIAM.
In this negligence action, the plaintiff, Mark Heinonen, appeals from the judgment, rendered after a jury trial, in favor of the defendants, James M. Mandracchia and Cheryl Mandracchia. After a thorough review of the record, transcripts, briefs and oral argument, and affording those claims that properly are before this court careful consideration, we conclude *982 that the plaintiff's claims are without merit.
The judgment is affirmed.
NOTES
[*]  The listing of judges reflects their seniority status on this court as of the date of oral argument.